Exhibit 10.30
FIRST AMENDMENT TO THE
LITTELFUSE, INC. RETIREMENT PLAN
     THIS FIRST AMENDMENT to the Littelfuse, Inc. Retirement Plan, as amended
and restated January 1, 2008, (the “Plan”) is made and entered into on March 25,
2009 by Littelfuse, Inc., a corporation duly organized and existing under the
laws of the State of Delaware (the “Company”), as follows:
     1. Section 1.1(A)(9) “Credited Service” is amended to add a new
subparagraph (e) to the end thereof to read as follows:
     “(e) any service with the Employer on or after April 1, 2009 will be
excluded from the Employee’s Credited Service unless otherwise required by law;
provided that this subparagraph (e) shall not apply in determining the Credited
Service a Participant would have accrued on his Normal Retirement Date if he
continued in the fulltime service of the Employer until his Normal Retirement
Date for purposes of calculating the denominator of the fraction in
Section 1.1(A)(1)(b), and, provided further, that this subparagraph (e) shall
not apply in determining “Vesting Service” under paragraph (a) of
Section 1.1(A)(41).”
     2. The first paragraph of the definition of “Final Average Monthly
Compensation” in Section 1.1(A)(17) is amended to read in full as follows:
     “(17) ‘Final Average Monthly Compensation’ shall mean the Participants
average monthly Compensation from the Employer for the five consecutive calendar
years, out of the 10 completed calendar years immediately preceding the first
day of the month coincident with or next following the earlier of the date as of
which his service terminates for any reason (or, where applicable, immediately
preceding such other date as is specified hereunder) and March 31, 2009, that
give the highest average monthly rate of Compensation for the Participant.
Notwithstanding the foregoing, the determination of a Participant’s Final
Average Monthly Compensation, shall not, except to the extent as may be required
by law, take into account any portion of the Participant’s Compensation from the
Employer on or after April 1, 2009.”
     3. The definition of “Monthly Covered Compensation” in Section 1.1(A)(23)
is amended to read in full as follows:
     “(23) ‘Monthly Covered Compensation’ shall be equal to one-twelfth of the
‘covered compensation,’ (within the meaning of Section 401(l)(5)(E) of the
Internal Revenue Code and regulations and rulings issued pursuant thereto) as
determined for the earlier of the year prior to the year of the Participant’s
termination of employment or 2008, that applies to the Participant based upon
his year of birth.”
     4. Section 1.1(A)(41) “Vesting Service” is amended to add the following new
subparagraph (e) to the end thereof to read as follows:
     “(e) notwithstanding anything in the Plan to the contrary, an Employee
shall continue to earn Vesting Service on and after April 1, 2009, as described
in this Section (41), irrespective of the freezing of the Plan on such date.”

 



--------------------------------------------------------------------------------



 



     5. A new Section 1.2(E) is added to the Plan to read as follows:
     “(E) No New Participants On or After April 1, 2009. No Eligible Employee or
other individual shall be permitted to become a Participant in the Plan on or
after April 1, 2009 (i) as a new Participant or (ii) except to the extent
required by applicable law or Section 1.4 or 1.5, due to reemployment or
transfer. Any Participant in the Plan on March 31, 2009, shall continue to
participate in the Plan until his or her benefit accrued under the Plan,
determined as of March 31, 2009, has been distributed to him or her or otherwise
discharged by the Plan.”
     6. The first paragraph of Section 2.2(D) is amended to read in full as
follows:
     “A Participant who, as of April 1, 2009, had attained age 62 and completed
10 years of Vesting Service and who retires from the service of the Employer
under the provisions of this Section 2.2 prior to his Normal Retirement Date and
on or after both January 1, 1993 and the date as of which he has both attained
the age of 62 years and completed 10 years of Vesting Service shall be entitled,
in addition to the monthly retirement income described above in this
Section 2.2, to a temporary supplemental monthly retirement income, in the
amount determined under Subsection (1) below, that is payable in the manner
described in Subsection (4) below.”
     7. The Plan is amended to replace, wherever in the Plan it appears, the
term “Accrued Benefit” with the term “accrued benefit.”
     Except as specifically set forth above, the terms of the Plan shall remain
in full force and effect as prior to this First Amendment.
     IN WITNESS WHEREOF, the Company has caused this First Amendment to be
executed by its duly authorized officer as of the date first above written.

                  LITTELFUSE, INC.    
 
           
 
  By:   /s/ Ryan K. Stafford    
 
  Name:    Ryan K. Stafford    
 
  Title:   Vice President and General Counsel    

 